tcmemo_2011_274 united_states tax_court mary a penland petitioner v commissioner of internal revenue respondent docket no filed date mary a penland pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent the irs issued the petitioner mary a penland a notice_of_deficiency for tax years and years at issue the notice stated that the irs determined i that she had deficiencies in taxes of dollar_figure for dollar_figure for and dollar_figure for ii that she was liable for additions to tax under sec_6651 of dollar_figure for and dollar_figure for and iii that she was liable for an addition_to_tax under sec_6654 of dollar_figure for on date mary penland filed a petition disputing the irs’s determinations she was a south carolina resident at the time the irs concedes that she is not liable for the addition_to_tax under sec_6654 for in deciding whether to sustain the remaining determinations in the notice_of_deficiency we resolve the following issues a did mary penland own all shares of penco inc an s_corporation during the years at issue we conclude that she owned all shares of penco b did penco own woodruff auto sales a sole_proprietorship during the years at issue we conclude that it did own woodruff c did penco own sweet water miniature horses inc during the years at issue we conclude that it did not own sweet water 1unless otherwise indicated section references are to the internal_revenue_code as amended effective for the years at issue and rule references are to the tax_court rules_of_practice and procedure 2we refer to woodruff auto sales as either woodruff auto sales or woodruff 3we refer to sweet water miniature horses inc as either sweet water miniature horses or sweet water d was the irs’s disallowance of penco’s net sec_1231 losses other than due to casualty or theft proper we conclude that it was proper e is mary penland entitled to carry a net_operating_loss from to the years at issue we conclude that she is not so entitled f did mary penland pay her tax_liabilities by abandoning her rights to penco’s assets we conclude that she did not so pay her liabilities g did the receiver appointed to manage penco’s assets assume mary penland’s income-tax liabilities for the years at issue thus relieving her of liability we conclude that the receiver did not assume her liabilities h was the irs’s determination that sec_446 required penco to use the accrual_method of accounting an abuse_of_discretion we conclude that it was not an abuse_of_discretion i was the irs’s determination that penco must take into account a sec_481 adjustment for proper we conclude that the determination was improper j is mary penland liable for the sec_6651 late-filing penalty for and we conclude that she is liable findings_of_fact the parties stipulated some facts those facts are so found before before mary penland’s husband charles penland owned woodruff auto sales a used-car business that maintained an inventory of vehicles for sale charles penland apparently operated woodruff as a sole_proprietorship not as a corporation sweet water miniature horses was in the business of buying selling and breeding miniature horses it is unclear who owned sweet water before the years at issue--1998 and and it is unclear what type of entity sweet water was for federal income-tax purposes--eg a sole_proprietorship or a c corporation--both before and during the years at issue penco inc was a south carolina corporation it was incorporated on date by an attorney named terry clark as reflected in penco’s corporate records on date i clark transferred his rights in penco to mary penland ii penco named mary penland its sole officer and iii penco issued mary penland all of its stock 4that mary penland’s ownership of penco began on date is a fact stated in pars and of the stipulation the date date is contradicted by par of the stipulation which states beginning in and through the years at issue and petitioner mary penland was the sole owner of penco inc ‘penco’ even if her ownership started in it would not matter here because as par says her ownership was coextensive with the years and the years at issue the parties stipulated that mary penland owned penco during the years at issue--1998 and she now contends that she did not as we explain infra part a we conclude that she is bound by her stipulation the parties stipulated that charles penland transferred woodruff auto sales to penco in mary penland now contends that the transfer did not occur as we explain infra part b we conclude that she is bound by her stipulation there is no evidence that penco disposed of woodruff during the years at issue we therefore conclude that penco owned woodruff during and mary penland concedes that penco did not own sweet water miniature horses during the years at issue see infra part c for the years at issue penco filed forms 1120s u s income_tax return for an s_corporation which mary penland signed attached to each of these returns was a schedule_k-1 shareholder’s share of income credits deductions etc each schedule_k-1 reported that mary penland was penco’s sole shareholder the returns computed penco’s taxable_income using the cash_method_of_accounting and reported the income losses_and_expenses of both woodruff auto sales and sweet water miniature horses attached to the and returns were forms sales of business property no form_4797 was attached to penco’s return on the forms penco reported that its net sec_1231 losses other than due to casualty or theft were dollar_figure for and dollar_figure for mary penland filed form sec_1040 u s individual_income_tax_return for and she filed her return on date her return on date and her return on date each of her income-tax returns reported her 100-percent share of penco’s income expenses and other tax_attributes the returns also reported that she earned wages from woodruff auto sales of dollar_figure in and dollar_figure in her filing_status each year was married_filing_separately the record does not reveal whether the ownership of penco woodruff auto sales or sweet water miniature horses changed from to thus it is unclear whether after the ownership of these entities was the same as it was at the end of when mary penland owned percent of the shares of penco penco owned woodruff as a sole_proprietorship and penco did not own sweet water 5a sec_1231 loss is a loss from the sale exchange or conversion of i property used in a trade_or_business or ii capital assets held for more than one year in connection with a trade_or_business or in connection with a transaction entered into for profit sec_1231 2005-present charles penland’s criminal proceedings in date a federal grand jury indicted charles penland for various drug and money-laundering offenses see indictment united_states v penland no 05-cr-00710-hff date ecf no on date the united_states filed a bill of particulars which contained a list of properties that the government alleged to be forfeitable on conviction one of the entries on the list of properties was penco’s business_assets and corporate interests including but not limited to all monies claims interests and accounts_receivable payable to or received by penco government’s third bill of particulars for forfeiture of property pincite united_states v penland no 05-cr-00710-hff date ecf no the bill of particulars also specified real properties7 that the government intended if necessary to seek forfeiture of as 6we take judicial_notice of the public record of charles penland’s criminal proceedings in the u s district_court for the district of south carolina see fed r evid 7among those real properties wa sec_2 acres of land that the bill of particulars identified as woodruff auto sales cross anchor highway woodruff south carolina the bill of particulars alleges that this parcel was titled in the name of south carolina investment corporation at the time the parties have not addressed whether this property as its name suggests was used for the woodruff auto sales business penco owned during the years at issue neither party has argued that the treatment of this property either contradicts or supports the stipulation that penco owned woodruff during the years at issue equivalent substitute assets under u s c sec_853 id pincite on date charles penland pleaded guilty to i conspiring to possess cocaine and methamphetamine with intent to distribute in violation of u s c sec_841 and b a ii money laundering in violation of u s c sec a a b and c and iii attempting to possess cocaine with intent to distribute in violation of u s c sec_846 plea agreement united_states v penland no 05-cr-00710-hff date ecf no charles penland agreed to forfeit whatever interests he had in the properties listed in the agreement id pincite the list of properties coincided with the properties the government alleged in the bill of particulars to be forfeitable on conviction and did not include the properties identified as equivalent substitute assets the agreement stipulated that the properties on the list were traceable to or were derived from his intentional and willful violations of u s c sec_846 and sec_841 id pincite on the same day mary penland entered into an agreement with the united_states in which she agreed to abandon quitclaim and forfeit her interests in the properties the indictment alleged to be forfeitable forfeiture agreement and stipulation united_states v penland no 05-cr-00710-hff date ecf no penco’s assets and receivables were among those properties id pincite she also agreed to execute documents required to transfer clear title to the united_states to assist with resolving claims of third parties to any of the assets and to provide records documents and other materials needed to identify and resolve issues relating to ownership chain of title and encumbrances or liens in exchange the government agreed to release to her the real_property that the bill of particulars identified as equivalent substitute assets id pincite the agreement did not mention mary penland’s tax_liabilities mary penland’s agreement with the united_states also addressed her right to petition for an ancillary hearing under u s c sec_853 she stipulated that she understood that--if not for the agreement--she could have filed a petition for an ancillary hearing under u s c sec_853 to assert any interest she had or claimed to have in the properties alleged to be forfeitable id pincite she agreed to waive her right to do so id pincite on date the u s district_court for the district of south carolina under federal rule_of criminal procedure b entered a preliminary order of forfeiture as to charles penland the order decreed that subject_to u s c sec_853 charles penland forfeited all right title and interest in listed_property to the united_states preliminary order of forfeiture as to charles w penland sr pincite united_states v penland no 05-cr-00710-hff date ecf no among the listed_property were the business_assets and corporate interests of penco inc including but not limited to all monies inventory equipment claims interests and accounts_receivable payable to or received by penco inc id pincite the preliminary order said that the united_states is not seeking and this court is not ordering forfeiture of the corporations themselves or the stock of such corporations at this time id pincite the preliminary order authorized the court-appointed receiver to sell or otherwise dispose_of penco’s assets and directed the receiver to hold the proceeds of the sale until entry of a final order of forfeiture id pincite on motion of the united_states the preliminary order dismissed the allegations that the properties the united_states agreed to release to mary penland were forfeitable id pincite 8the preliminary order went on to state accordingly until further notice charles w penland sr remains the sole stockholder of the corporations and the owner of the businesses described above penco was among the businesses described above as we explain below because the district_court entered the preliminary order after the years at issue this language does not contradict the stipulation that mary penland owned penco during the years at issue see infra pt a notice_of_deficiency on date the irs issued mary penland a notice_of_deficiency the notice stated that the irs determined i that she had deficiencies in tax of dollar_figure for dollar_figure for and dollar_figure for ii that she was liable for additions to tax under sec_6651 of dollar_figure for and dollar_figure for and iii that she was liable for an addition_to_tax under sec_6654 of dollar_figure for the irs determined that penco did not own sweet water miniature horses the notice_of_deficiency stated that the irs therefore made the following changes to penco’s ordinary_income changes to penco’s ordinary_income made by the irs to reflect that penco did not own sweet water miniature horses eliminating sweet water income eliminating sweet water expenses eliminating depreciation_deductions for sweet water assets dollar_figure dollar_figure -0- big_number big_number dollar_figure big_number big_number big_number total big_number big_number big_number 9the date on the notice_of_deficiency is more than three years after penland filed her income-tax returns generally the time limit for the irs to assess tax and thus for the irs to issue a notice_of_deficiency is three years from the filing of the return unless certain exceptions apply sec_6501 untimeliness of the notice_of_deficiency is an affirmative defense 85_tc_535 the taxpayer must specifically plead it rule penland did not raise the question of timeliness in the pleadings or otherwise and we do not address it the irs also determined that penco was not entitled to most of the net sec_1231 losses other than due to casualty or theft reflected on the forms that it had filed with its forms 1120s for and dollar_figure for the irs determined that penco was entitled to only dollar_figure of the dollar_figure loss that it claimed for the irs determined that penco was entitled to none of the dollar_figure loss that it claimed thus the irs increased penco’s taxable_income by dollar_figure for and dollar_figure for the irs determined that sec_446 required penco to use the accrual_method of accounting as a result of that conclusion the irs made two types of determinations first the irs made the following changes to penco’s ordinary_income to reflect penco’s income computed using the accrual_method 10penco did not file a form_4797 for and did not claim a net sec_1231 gain_or_loss 11the parties do not dispute that the amounts of these changes are correct if the irs was correct in determining that penco is required to use the accrual_method of accounting see infra pt i changes to penco’s ordinary_income made by the irs to reflect penco’s income computed using the accrual_method gross_receipts expenses cost_of_goods_sold total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number second the irs determined that sec_481 required penco to take into account a dollar_figure adjustment to taxable_income for to prevent duplicating or omitting income or expenses from previous years the irs made other determinations none of which are in dispute the irs determined i that mary penland failed to report dollar_figure of gambling income for ii that she was entitled to a dollar_figure rate-reduction credit for under sec_6428 iii that she was not entitled to carry forward a dollar_figure net_operating_loss from to and iv that the amounts she claimed for personal-exemption deductions should be reduced by dollar_figure for dollar_figure for and dollar_figure for 12penland raised the gambling-income issue for the first time in her reply brief she did not raise the issue in her petition and she presented no evidence or argument on the issue at trial issues not raised in the petition are deemed conceded rule b so we need not address this issue opinion the taxpayer generally has the burden of proving that the irs’s determinations described in the notice_of_deficiency are wrong rule a 290_us_111 but sec_7491 imposes the burden_of_proof on the irs if the taxpayer introduces credible_evidence and satisfies the conditions of sec_7491 the taxpayer bears the burden of proving that the conditions in sec_7491 have been satisfied see 135_tc_471 penland failed to do so for any factual issue and thus bears the burden_of_proof a mary penland owned all shares of penco inc an s_corporation during the years at issue--1998 and mary penland now asserts that her husband charles penland owned penco during and an assertion that contradicts paragraph of the stipulation paragraph states that throughout the years at issue petitioner mary penland was the sole owner of penco inc as we explain below we will not permit her to contradict the stipulation stipulations are generally treated as conclusive admissions rule e however we will disregard stipulations where the facts as stipulated are clearly contrary to facts disclosed by the record 66_tc_312 such circumstances are not present here the record does not contradict the stipulation indeed the record supports it penco’s corporate records report that mary penland was its sole shareholder penland argues that penco’s assets could not have been forfeited unless charles penland owned penco but even if he owned penco at the time of the forfeiture in the issue here is whether mary penland owned penco in and and the weight of the evidence in the record supports the stipulation that she owned penco in those years because the stipulation is not clearly contrary to the facts disclosed by the record there is no basis for us to disregard it see id we therefore conclude that mary penland owned penco during the years at issue as stipulateddollar_figure b penco owned woodruff auto sales a sole_proprietorship during the years at issue--1998 and mary penland next asserts that penco did not own woodruff auto sales during the years at issue this assertion contradicts paragraph of the stipulation which states that charles sec_1366 taxes s_corporation shareholders on their proportionate shares of the s corporation’s income thus mary penland as sole shareholder is taxed on her 100-percent share of penco’s income for the years at issue penland transferred woodruff to penco in dollar_figure again we see no reason to allow mary penland to contradict her stipulation that woodruff was transferred to penco in this stipulation is uncontradicted by the facts disclosed in the record see id the documentary_evidence on which she bases her claim that penco did not own woodruff auto sales is a solitary inadmissible documentdollar_figure she also relies on her own testimony and charles penland’s testimony we do not believe them their testimony was evasive and curiously unsupported by documents on the other hand documents in the record support the stipulation that woodruff was transferred to penco for example penco’s tax returns which mary penland signed report income from woodruff for each year at issue again because the stipulation is not clearly contrary to the facts disclosed by the record there is no basis for us to disregard it see jasionowski v commissioner supra pincite we therefore find that penco owned woodruff auto sales in and as stipulated 14the record does not reveal the date of the transfer in mary penland has not argued or presented evidence that any part of the income reported on penco’s returns for woodruff auto sales was attributable to times in before the transfer 15the irs objected to exhibit 25-p at trial the court took the objection under advisement and later issued an order excluding the exhibit from evidence c penco did not own sweet water miniature horses inc during the years at issue--1998 and the notice_of_deficiency reflected the irs’s determination that penco did not own sweet water miniature horses during and mary penland contended in her petition that penco owned sweet water yet she gave no evidence that penco owned sweet water and her husband testified that it did not she concedes the issue in her posttrial reply briefdollar_figure but even if she had not the record compels the conclusion that penco did not own sweet water during and d the irs’s disallowance of penco’s net sec_1231 losses other than due to casualty or theft was proper the irs disallowed net sec_1231 losses other than due to casualty or theft of dollar_figure for and dollar_figure for penland--who has the burden of proof--offered no evidence that penco was entitled to these losses we therefore uphold the irs’s determination e mary penland is not entitled to carry a net_operating_loss from to the years at issue--1998 and mary penland claims that she is entitled to carry a purported net_operating_loss from to the years at issue reducing her deficiencies a taxpayer can generally deduct a net_operating_loss for one year from taxable_income in each of the preceding two years as a net_operating_loss_carryback and 16it says penco inc did not and has never owned the corporation sweet water miniature horse farm inc then in each of the following years as a net_operating_loss_carryover sec_172 and b a net_operating_loss is carried to the earliest possible tax_year first any excess is then carried to the next earliest year and so on sec_172 mary penland however gave no evidence that she had a net_operating_loss in she asserts that copies of various federal and south carolina amended tax returns for the years at issue are evidence of the lossdollar_figure but merely claiming a deduction on a return is not enough to substantiate the deduction 71_tc_633 see also 103_tc_428 7_tc_245 affd 175_f2d_500 2d cir taylor v commissioner tcmemo_2009_235 we therefore hold that mary penland is not entitled to deductions for net_operating_loss carrybacks from tax_year to tax years and and we hold that mary penland is not entitled to a deduction for a net_operating_loss_carryover from tax_year to tax_year f mary penland did not pay her tax_liabilities by abandoning her rights to penco’s assets mary penland asserts that she paid her tax_liabilities by abandoning her rights to penco’s assets in her words 17the parties dispute whether mary penland filed the amended returns we need not resolve the issue due to the federal forfeiture of penco inc and its transfer into receivership the petitioner’s tax_liability should there actually be one has been paid when the company went into receivership citation omitted the internal_revenue_service cannot collect taxes after that tax has already been paid mary penland however abandoned her rights to penco’s assets in exchange for the release of other properties to herdollar_figure the government did not agree to apply the value of any of the properties to her tax_liabilities indeed no document from the forfeiture proceedings purported to address the amounts of her tax_liabilities mary penland also argues that the irs was an unsecured creditor in the forfeiture proceedings and that those proceedings therefore discharged her tax liabilitiesdollar_figure but unlike a chapter bankruptcy proceeding in which a court 18she agreed to abandon quitclaim and forfeit all of her right title and interest in business_assets and corporate interests of penco inc including but not limited to all monies claims interests and accounts_receivable payable to or received by penco inc she waived her right to assert an interest in penco through the filing of a petition under u s c sec_853 and she agreed to execute documents required to transfer clear title to the united_states to provide records documents and other materials needed to identify and resolve issues relating to ownership chain of title and encumbrances or liens and to assist with resolving claims of third parties to any of the assets in exchange the government agreed to release the real_property that the bill of particulars identified as equivalent substitute assets 19the reply brief pincite states the debt has been discharged for federal_income_tax purposes at the reply brief states the honorable judge floyd further ruled that the irs’ tax_assessment claims are washed away as the irs is still an unsecured creditor in this matter and all claims by unsecured creditors are washed away during a criminal forfeiture typically discharges prebankruptcy debts see u s c sec b the criminal-forfeiture proceeding against charles penland resulted in no order discharging his debts or those of his wife g the receiver appointed to manage penco’s assets did not assume mary penland’s income-tax liabilities penland also asserts that the receiver appointed by the district_court to manage penco’s assets is liable for mary penland’s income-tax liabilities for and the receiver managed penco’s assets until entry of the final order of forfeiture one might speculate that the receiver assumed penco’s liabilities along with managing penco’s assets but mary penland gave no evidence that this occurred besides mary penland’s liabilities--including her liabilities for income taxes--are not penco’s liabilities see 319_us_436 thus an assumption of penco’s liabilities would not necessarily be an assumption of her liabilities furthermore even if the receiver had somehow assumed mary penland’s tax_liabilities she has not explained how that assumption would relieve her of liability h the irs’s determination that sec_446 required penco to use the accrual_method of accounting was not an abuse_of_discretion generally a taxpayer must compute taxable_income under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 but if the taxpayer’s method does not clearly reflect income sec_446 requires the taxpayer to use the method that in the opinion of the secretary does clearly reflect income the irs has broad discretion in determining which method clearly reflects income see 439_us_522 a court must uphold the irs’s determination unless the determination was an abuse_of_discretion see id 882_f2d_820 3d cir affg 91_tc_1101 114_tc_293 penland argues that the irs’s past failure to challenge charles penland’s accounting_method for woodruff auto sales estops it from challenging penco’s accounting_method the irs is not estopped from challenging penco’s accounting_method for woodruff auto sales the irs may challenge a taxpayer’s accounting_method for a particular tax_year even though it did not challenge the method for a previous tax_year 37_tc_385 see also caldwell v commissioner 202_f2d_113 2d cir besides the taxpayers are different charles penland owned woodruff before and penco owned woodruff during and after we therefore turn to whether the irs abused its discretion by requiring penco to use the accrual_method penland has not shown that the irs abused its discretion penco was required to use the accrual_method by the regulations under sec_446 those regulations require businesses that need to take inventories to use the accrual_method of accounting for purchases and sales unless otherwise authorized by the irs sec_1_446-1 and ii income_tax regs inventories are necessary for a seller of merchandise see sec_1_471-1 income_tax regs see also sec_1_446-1 income_tax regs penco owned woodruff auto sales a used-car dealership and the sale of merchandise--used cars--was penco’s main source of incomedollar_figure thus the regulations required penco to use the accrual_method unless otherwise authorized by the irs see also smith v commissioner tcmemo_1983_472 holding that the regulations required used-car dealer to use the accrual_method the irs did not authorize penco to use a cash_method we therefore conclude that penco is required to use the accrual_method as described in the notice_of_deficiency i the irs’s determination that penco must take into account a sec_481 adjustment for was improper as discussed above the irs made two types of determinations on account of the change in penco’s accounting_method first the irs made changes to penco’s ordinary_income in each year to 20mary penland argued that penco did not need to use accrual accounting because it did not own woodruff auto sales we reject this argument because we find that penco owned woodruff during the years at issue reflect what penco’s income would be if it were computed using the accrual_method second the irs determined that sec_481 required penco to take into account a dollar_figure adjustment to taxable_income for dollar_figure the petition does not assign error to the amounts of the changes the irs made to reflect what penco’s income would be if it were computed using the accrual_method and mary penland did not argue at trial or on brief that these amounts were in error mary penland has thus conceded that if penco must use the accrual_method of accounting--as we have held that it must--the changes are correct see rule b any issue not raised in the assignments of error shall be deemed conceded sec_481 provides sec_481 general_rule --in computing the taxpayer’s taxable_income for any taxable_year referred to in this section as the year_of_the_change -- if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer the irs now concedes that sec_481 does not require penco to adjust taxable_income for because penco did not own woodruff auto sales in sec_481 does not require an adjustment in a given year unless the taxpayer used a different method_of_accounting in the previous year sec_481 thus sec_481 does not require an adjustment if a different taxpayer owned a business in the year before a change in accounting_method see eg ezo prods co v commissioner supra pincite holding that sec_481 did not require adjustment because a corporation which received the assets and the liabilities of a partnership in a tax-free_exchange was not the same taxpayer as the partnership or the partners for sec_481 purposes estate of 341_f2d_394 6th cir holding that sec_481 did not require adjustment because the decedent was a different taxpayer than the 41_tc_191 such is the case here charles penland--not penco--owned woodruff in the year before the change in accounting j additions to tax the irs determined that mary penland is liable for additions to tax under sec_6651 for and the irs has the burden of producing evidence that a taxpayer is liable for additions to tax sec_7491 the irs satisfies its burden if it produces sufficient evidence indicating that it is appropriate to impose the addition_to_tax 116_tc_438 once the irs satisfies that burden the taxpayer has the burden of persuading the fact finder that the taxpayer is not liable for the addition_to_tax because for example the taxpayer qualifies for an exception id pincite if a taxpayer is late in filing a return sec_6651 imposes an addition_to_tax unless the taxpayer had reasonable_cause for failing to file on time and the taxpayer’s willful neglect did not cause the delay for each month the taxpayer is late the addition i sec_5 percent of the tax due up to percent sec_6651 if a return is more than days late the minimum addition under sec_6651 is the lesser_of dollar_figure or the tax due sec_6651 the irs met its burden of production for imposing additions to tax under sec_6651 for and mary penland filed both returns late she filed her return on date and she filed her return on date she did not prove that she is excepted from the addition_to_tax sec_6651 excepts a taxpayer from the addition to 22for purposes of sec_6651 the tax due is the amount of tax required to be shown on the return reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return sec_6651 see also sec_301_6651-1 proced admin regs tax if the taxpayer shows that the delay had reasonable_cause and that willful neglect did not cause the delay see also sec_301_6651-1 proced admin regs but she offered no cause reasonable or otherwise for the delays we therefore conclude that she is liable for additions to tax under sec_6651 for and k other issues mary penland raises several other issues which as we explain below affect neither her deficiencies nor her liability for additions to tax under sec_6651 first she claims that we have deprived her of due process yet she does not say--and we do not see--what denial of due process occurred here second she raises complaints about the district_court proceedings but even if her complaints were justified they would not affect her deficiencies we lack jurisdiction to provide relief other than to redetermine the correct amount of the deficiency sec_6214 we may not enlarge upon that jurisdiction 66_tc_61 see also sec_7442 third she states that she is entitled to relief under sec_6015 the provision governing innocent-spouse claims sec_6015 relieves qualifying taxpayers from the joint liability that accompanies the filing of a joint income-tax return see sec_6015 see also sec_6013 providing for filing of joint returns penland did not file a joint_return for or thus sec_6015 is inapplicable here fourth she argues that by granting her attorney’s motion to withdraw we have deprived her of her sixth amendment right to counseldollar_figure the sixth amendment provides in all criminal prosecutions the accused shall enjoy the right to have the assistance of counsel for his defence the sixth amendment has no application in civil proceedings such as deficiency actions in this court see eg 65_tc_68 affd without published opinion 559_f2d_1207 3d cir fifth she argues that the irs’s determination of her income-tax deficiencies violates the double_jeopardy clause of the fifth_amendment the double_jeopardy clause protects criminal defendants from a second prosecution for the same offense after acquittal a second prosecution for the same offense after conviction and multiple punishments for the same offense 490_us_435 the first two of these protections are not at issue because the government never prosecuted mary penland nor is the protection against multiple punishments at issue the irs’s determination of her deficiencies seeks not to punish her but to recover her 23in an order dated date after a hearing on the issue we granted the motion of penland’s attorney to withdraw purported underpayments of tax see 98_tc_165 citing 884_f2d_258 6th cir affg 89_tc_501 cf dept of revenue of mont v kurth ranch 511_us_767 holding that a state tax conditioned on commission of a crime and exacted only after arrest for the conduct giving rise to the tax obligation was a punishment and the additions to tax are not punishments for double_jeopardy purposes because they are remedial see ianniello v commissioner supra pincite holding fraud_penalty under sec_6653 is remedial joye v commissioner tcmemo_2002_14 n additions to tax such as those under sec_6651 are remedial and not punitive citing 303_us_391 and ianniello v commissioner supra pincite thus the determination does not violate the double_jeopardy clause we have considered the parties’ arguments and conclude that those not mentioned are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
